Title: From George Washington to John Cleves Symmes, 14 July 1778
From: Washington, George
To: Symmes, John Cleves


          
            Sir.
            Camp Paramus [N.J.] 14 July 1778
          
          I received your letter of the 10th Inst. dated at the Minisink.
          The militia who were on service down upon the sound, have been discharged and are since
            ordered by the Governor to your support and assistance.
          But I flatter myself from the face of intelligence that the Indians are now returning
            to their homes, which will render assistance from this quarter unnecessary could it be
            spared at present. I am Sir your obt & very hble servt.
        